Citation Nr: 9909671	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-13 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 decision by the Boston, 
Massachusetts, Regional Office, (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  In the course of the appeal, the 
veteran's case was temporarily transferred to the Hartford, 
Connecticut, VA Regional Office, for a personal hearing; 
thereafter, the case was returned to the Boston, 
Massachusetts, VA Regional Office, which retains original 
jurisdiction over this claim.

FINDINGS OF FACT

Bilateral hearing loss was not present during the veteran's 
period of active service  and is not the result of an injury 
or disease in service.

CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in 
active service and is not presumed to have been incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on pre-
induction examination in July 1952, his ears and ear drums 
were normal on clinical evaluation and his hearing acuity was 
15/15, bilaterally, which was normal.

A medical treatment report, dated in July 1954, shows that 
the veteran had a history of dislocated left shoulder 
approximately 14 months earlier (approximately in May 1953) 
which occurred during basic training at Fort Dix.  

On separation examination in September 1954, his ears and ear 
drums were normal on clinical evaluation and his hearing 
acuity was normal and 15/15, bilaterally.

The report of a December 1954 VA examination shows no 
complaint from the veteran regarding his hearing or his ears.  
In a May 1955 RO decision, he was granted service connection 
for residuals of dislocation of his left shoulder.  The 
decision noted that the veteran was not a combat veteran.  
The report of a July 1977 VA examination also shows no 
complaint regarding his hearing or his ears.  The July 1977 
examination report shows that his stated occupation at that 
time was as a high school chairman.

The report of a VA audiological clinic examination, dated in 
December 1995, shows a diagnosis of mild to moderate 
bilateral sensorineural hearing loss.

The transcript of a November 1996 hearing at the Hartford, 
Connecticut, VA Regional Office, shows that the veteran 
testified that during service in Korea, he was wounded in his 
left shoulder when a mortar round exploded near his location.  
He reported that several men were killed in this explosion, 
and that in addition to his left shoulder injuries he also 
suffered acoustic trauma to his ears.  He stated that he did 
not initially file a claim for compensation hearing loss 
because, at the time of his separation from service, his 
hearing was not problematic and that it was not until many 
years later that it became a problem for him.  The veteran 
reported that his hearing acuity steadily decreased over time 
since his separation from active duty.  He stated that he had 
a career in music which was adversely affected by his hearing 
loss.


II.  Analysis

To the extent that the veteran alleges that he had symptoms 
of progressively decreasing hearing acuity since his period 
of active duty, his claim of entitlement to service 
connection is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible because he is competent to report his 
own symptomatology.  See Falzone v. Brown, 8 Vet. App. 398 
(1995).  Relevant evidence has been properly developed, and 
no further assistance is required to comply with VA's duty to 
assist.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1998).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1998)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of diminished hearing acuity 
in service will permit service connection for hearing loss, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 
§ 3.303(b) (1998).

In the case on appeal, the veteran's service medical records 
show normal 15/15 hearing, bilaterally, and no abnormalities 
in his ears or ear drums before his entry into active 
service.  No treatment and diagnosis of hearing loss was 
shown throughout his entire period of active duty.  On 
separation from service in September 1954, his hearing was 
normal and 15/15, bilaterally, and no defects affecting his 
ears or ear drums were noted on clinical evaluation.  Hearing 
loss was not first shown in the record until December 1995, 
when a VA audiological testing report produced findings which 
led to a diagnosis of mild to moderate bilateral 
sensorineural hearing loss.

On his substantive appeal of April 1996, the veteran contends 
that he incurred an acoustic trauma as a result of an 
explosion in the Korean Conflict.  He states that he incurred 
his service-connected disability of the shoulder in the same 
explosion.  Although the veteran does not explicitly claim 
the hearing loss is due to combat, his statement implies that 
he incurred injuries in combat.  The service medical records 
show, however, that his service-connected shoulder disability 
is the result of dislocation of the shoulder while undergoing 
basic training.

Even if it is assumed that the veteran's contentions should 
be considered in light of 38 U.S.C.A. § 1154(b), however, the 
veteran's statements do not provide a sufficient basis for 
the grant of service connection for a hearing loss.   The 
current evidence shows that the hearing loss was not 
clinically noted until several years after service, and the 
record does not provide an adequate basis to support a 
finding of a nexus between acoustic trauma in service and a 
hearing loss noted several years later.  The veteran asserts 
that his hearing loss was caused by the explosion, but the 
veteran has no medical training and is not competent to reach 
medical conclusions of this kind.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).     

In the absence of sufficient evidence to connect the current 
diagnosis of hearing loss to the veteran's military service, 
entitlement to service connection for hearing loss on a 
direct basis or on the basis of aggravation of a preexisting 
disability by service is therefore not established.  
38 C.F.R. §§ 3.303, 3.306 (1998).

Though the veteran's hearing was not tested on VA examination 
in December 1954 and July 1977,  there was no complaint 
presented at the time of those examinations regarding his 
hearing or his ears and there is no evidence in the record, 
nor are there indications from the veteran that any such 
evidence exists, which shows the presence of hearing loss to 
a compensable degree of impairment within one year after his 
separation from active duty in September 1954.  Thus, 
entitlement to service connection for hearing loss on a 
presumptive basis is also not established.  
38 C.F.R. §§ 3.307, 3.309 (1998).
 
The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  His claim must therefore be denied.  Because 
the evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


